
	

113 HR 1516 IH: Coast Guard Academy Opportunity Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1516
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Thompson of
			 Mississippi (for himself, Mr.
			 Cummings, Mr. Duncan of
			 Tennessee, Ms. Bordallo,
			 Ms. Brown of Florida,
			 Ms. Clarke,
			 Mr. Pierluisi,
			 Mr. Michaud,
			 Ms. McCollum,
			 Ms. Hahn, Mr. Sablan, Mr.
			 Kingston, and Mr. Ellison)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 14, United States Code, to modify the
		  process for congressional nomination of individuals for appointment as cadets
		  at the Coast Guard Academy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coast Guard Academy Opportunity
			 Act.
		2.Academy
			 nominations
			(a)AppointmentSubsection
			 (a) of section 182 of title 14, United States Code, is amended to read as
			 follows:
				
					(a)Nominations
						(1)Congressional
				nominations
							(A)Appointment
				requirementHalf of each incoming class of the Academy shall be
				composed of cadets nominated by the following:
								(i)The Vice President
				or, if there is no Vice President, by the President pro tempore of the
				Senate.
								(ii)A
				Senator.
								(iii)A Member of the
				House of Representatives.
								(iv)The Delegate to Congress from the District
				of Columbia, the Delegate to Congress from the Virgin Islands, the Resident
				Commissioner from Puerto Rico, the Delegate to Congress from Guam, the Delegate
				to Congress from American Samoa, or the Delegate to Congress from the
				Commonwealth of the Northern Mariana Islands.
								(B)NomineesEach
				Senator, Member of the House of Representatives, and Delegate to Congress,
				including such Resident Commissioner, is entitled to nominate 3 persons each
				year. Cadets who do not graduate on time shall not count against the
				allocations pursuant to clauses (i) through (iv) of subparagraph (A).
							(2)Qualification
				requirementsAn individual shall be qualified for nomination,
				selection, and appointment as a cadet at the Academy only if the
				individual—
							(A)is a citizen or
				national of the United States; and
							(B)meets such minimum
				requirements that the Secretary may establish.
							(3)Nomination
				informationThe Superintendent shall furnish to any Member of
				Congress, upon the written request of such Member, the name of the Member of
				Congress or other nominating authority responsible for the nomination of any
				named or identified person for appointment to the
				Academy.
						.
			(b)ApplicationThe amendment made by subsection
			 (a)—
				(1)shall apply
			 beginning with academic program year 2015, subject to subsection (c), and with
			 respect to each academic program year thereafter; and
				(2)shall not affect
			 the application of section 182 of title 14, United States Code, as in effect
			 before the enactment of this section, with respect to appointment of cadets who
			 will matriculate to the Coast Guard Academy before such academic program
			 year.
				(c)Transition
				(1)NominationsNotwithstanding
			 the amendment made by subsection (a), with respect to the nomination of
			 individuals pursuant to section 182 of title 14, United States Code, as amended
			 by such subsection, who will matriculate to the Coast Guard Academy in academic
			 program year 2015, not less than 25 percent of the class shall be from
			 nominations made pursuant to clauses (i) through (iv) of subsection (a)(1)(A)
			 of such section 182 (as amended by subsection (a) of this section).
				(2)Additional
			 actionThe Secretary (as that term is used in that section) may
			 take any additional action the Secretary believes necessary and proper to
			 provide for the transition to the nomination, selection, and appointment
			 process provided under this section.
				
